Per Curiam.
1. This case is controlled by. Hood v. Perry, 73 Ga. 319, and Byrom v. Gunn, 102 Ga. 565 (31 S. E. 560). The decisions in those cases on the point involved in the present case were not obiter dicta and are binding until overruled or modified in the manner pointed out in the statute. Civil Code, § 6207.
2. As those decisions have stood for many years, as to the appointment of married women as guardians, without reference to what might have been held as an original proposition, enough members of the court are not in favor of overruling them to accomplish that result, and they must stand.
3. While the reasoning in Wood v. Wilson, 127 Ga. 316 (56 S. E. 457), is not in harmony with what was said in Hood v. Perry, and Byrom v. Gunn, supra, the first-mentioned case dealt with the question of administration and not of guardianship, and in it the two last-mentioned decisions were not formally overruled, and stand unreversed on the question of guardianship.

Judgment reversed.


All the Justices concur.